Citation Nr: 1756181	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  16-53 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for other specified depressive disorder since August 31, 2016.

2.  Entitlement to an initial rating in excess of 10 percent for other specified depressive disorder prior to August 31, 2016.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2017, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge, and a transcript has been associated with the electronic record.

At the hearing, the Veteran clearly expressed an intent to limit the appeal of the issue of an increased rating prior to August 31, 2016, to entitlement to a 30 percent disability rating.  Hearing transcript, page 10.  After a September 2016 statement of the case, the RO in March 2017 received additional VA treatment records.  Regardless of whether these records are relevant to the Veteran's claim, he is not prejudiced by the Board's initial consideration of these records because the Board is granting the benefit sought on appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On August 2, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal of entitlement to an initial rating in excess of 30 percent for other specified depressive disorder since August 31, 2016, is requested.

2.  The evidence is in equipoise as to whether from November 27, 2012, to August 30, 2016, other specified depressive disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of depressed mood, anxiety, and chronic sleep impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of entitlement to an initial rating in excess of 30 percent for other specified depressive disorder since August 31, 2016, by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 30 percent rating for other specified depressive disorder from November 27, 2012, to August 30, 2016, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an initial rating in excess of 30 percent for other specified depressive disorder since August 31, 2016

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his/her authorized representative, has withdrawn the appeal of entitlement to an initial rating in excess of 30 percent for other specified depressive disorder since August 31, 2016, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to an initial rating in excess of 30 percent for other specified depressive disorder since August 31, 2016, and it is dismissed.

Entitlement to an initial rating in excess of 10 percent for other specified depressive disorder prior to August 31, 2016

Governing law and regulations

For issues involving the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case with respect to the Veteran's claim for an initial increased rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

Depressive disorder not otherwise specified is evaluated under the general rating formula for mental disorders.  Under those criteria, a zero percent rating is assigned for a mental condition that has been formally diagnosed but the symptoms are not severe enough to either interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9435.

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or require continuous medication.  Id.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM -IV and replaced them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  In March 2017, the RO certified the appeal to the Board and as such, this claim is governed by DSM-V.  
 
Global assessment of functioning (GAF) scores are assigned based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the DSM-IV, p. 32).  A GAF score from 70 to 61 indicates some mild symptoms (e.g., depressed mood or mild insomnia)  or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well and has some meaningful relationships.  See 38 C.F.R. § 4.130 (2014) (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  Though this claim is governed by DSM-V, a GAF score is still pertinent evidence.

Analysis

In the October 2013 rating decision, the RO granted service connection for a mood disorder not otherwise specified effected March 5, 2013, and assigned a 10 percent disability rating.  In a September 2016 rating decision, the RO granted an earlier effective date of November 27, 2012, for the service-connected psychiatric disorder, and assigned a 30 percent disability rating effective August 31, 2016.  The RO reclassified the psychiatric disorder as other specified depressive disorder.  Though the RO rated the psychiatric disorder under Diagnostic Code 9434 (major depressive disorder), the Board finds that the psychiatric disorder is more appropriately rated under Diagnostic Code 9435 (depressive disorder not otherwise specified).  In any event, both disorders are rated under the general rating formula for mental disorders.

There is conflicting medical evidence on the severity of the psychiatric disorder for the period from November 27, 2012, to August 30, 2016.  

At an August 2013 VA examination, the examiner assigned a Global Assessment of Functioning score of 65.  The examiner also indicated that the symptoms of the mental disorder are not severe enough to either interfere with occupational and social functioning or require continuous medication.  Yet, the examiner noted that the psychiatric disorder is manifested by depressed mood and anxiety, which are examples of symptoms for the 30 percent disability criteria.

In an October 2014 statement, a VA psychologist noted that the Veteran had symptoms of depressed mood and sleep problems.  The psychologist added that the Veteran had had intermittent periods of occupational difficulty.

At an August 31, 2016, VA examination, the examiner stated that the psychiatric disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner noted that the Veteran had depressed mood, anxiety, and chronic sleep impairment.  The evidence does not show that these symptoms simply began on August 31, 2016, the date of the examination.  Thus, the evidence suggests that these symptoms predated August 31, 2016.

Given the evidence of depressed mood and anxiety for the entire appeal period, the evidence is in equipoise as to whether from November 27, 2012, to August 30, 2016, other specified depressive disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of depressed mood, anxiety, and chronic sleep impairment. 

As noted in the introduction section of this decision, the Veteran at the hearing clearly expressed an intent to limit the appeal of the issue of an increased rating prior to August 31, 2016, to entitlement to a 30 percent disability rating.  Hearing transcript, page 10.  Therefore, the benefit sought is being granted in full.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

TDIU considerations

In adjudicating the Veteran's claim for an increased rating for the psychiatric disorder, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his psychiatric disorder renders him unable to maintain substantially gainful employment.  The Veteran is currently retired.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.




ORDER

The appeal of entitlement to an initial rating in excess of 30 percent for other specified depressive disorder since August 31, 2016, is dismissed.

An initial 30 percent disability rating from November 27, 2012, to August 30, 2016, is granted for other specified depressive disorder, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


